Citation Nr: 0709676	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of removal of 
the right testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to May 
2003.  

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran subsequently moved to 
the State of Alabama and his appeal was forwarded from the RO 
in Montgomery, Alabama, as is reflected on the title page.  

The veteran in his March 2005 substantive appeal limited the 
issue on appeal to service connection for residuals of 
removal of a right testicle.  38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  It was noted at service induction examination in March 
1994 that the veteran's right testicle was undescended.  

2.  In conjunction with a right inguinal herniorrhaphy, a 
right orchidopexy was performed in August 1988.  

3.  May 1998 service medical records revealed an increased 
bulge in the right side.  A right undescended testicle was 
diagnosed.  

4.  In August 1999 the veteran requested a vasectomy.  

5.  A right orchiectomy was performed in service in September 
1999.  

6.  In May 2002 service medical records, the veteran reported 
a history of a right testis removal and vasectomy with no 
complications.  



CONCLUSION OF LAW

The criteria for service connection for residuals of removal 
of the right testicle have not been met.  38 U.S.C.A. § 1110, 
1111, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claim in May 2003.  The RO sent the 
appellant a letter in June 2003 which informed him of VA's 
duty to assist in obtaining evidence, what the evidence must 
show to establish entitlement, and what actions the veteran 
could undertake to assist with his claim.  The RO kept the 
veteran apprised of the status of his claim by letters dated 
in August 2003, February 2004, and April 2004.  

The veteran appeared and gave testimony at a hearing before 
the undersigned Veterans Law Judge in September 2006.  The RO 
requested and obtained the veteran's service medical records.  
He was afforded a VA examination in September 2003.  The 
veteran did not identify any records of post service 
treatment.  In April 2004, the veteran indicated he had no 
additional evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  VA sent the veteran this 
notice in April 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2006).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306 (b)(1)(2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence or record pertaining 
to the manifestations of the disability prior to, during 
subsequent to service.  38 U.S.C.A. § 353 (West 2002); 38 
C.F.R. § 3.306 (2006).  

The VA General Counsel has explained the term defect is 
defined as a structural or inherent abnormality which is more 
or less stationary in nature.  The distinction between a 
disease and a defect is that a disease is considered capable 
of improving or deteriorating, whereas a defect is not 
considered capable of improving or deteriorating.  The VA 
General Counsel concluded that diseases of congenital origin 
may be aggravated in service but not defects.  See VAOPGPREC 
82-90.  

Factual Background and Analysis.  At service enlistment 
examination in March 1994 an abnormality of the genitourinary 
system was noted.  In the notes section of the examination 
report was written "missing right testicle."  On the 
reverse side of the form it was noted the right testicle was 
undescended.  

An August 1988 Narrative Summary of hospitalization reflects 
that two months previously a right inguinal hernia had been 
noted on physical examination.  The veteran had complained of 
right groin discomfort when running but had not noticed a 
bulge.  The right inguinal hernia was reducible.  A right 
inguinal herniorraphy and right orchidopexy was performed.  

In May 1998, the veteran presented for a physical examination 
and instruction in self examination.  The veteran noticed an 
increased bulge on the right side.  It was nontender.  The 
examiner noted it was questionable whether the veteran had a 
right undescended testicle or hernia.  Examination by a 
surgeon revealed no right inguinal hernia, but a right testis 
in the distal canal.  The veteran was referred to urology for 
consideration of a repeat right orchiopexy.  

The veteran was seen in August 1998 for an evaluation.  It 
was noted that since the surgery the testicle had been 
nonproblematic, until he noticed the location.  The right 
testicle was palpable at the junction of the external right 
and right hemi scrotum.  The impression was the right 
testicle was completely palpable and high in the scrotum.  

The veteran requested a vasectomy in August 1999.  A 
September 1999 note indicates the right testis was in the 
inguinal canal.  The veteran desired sterilization.  The 
assessment was that given the cancer risk and his desire for 
sterility a right orchiectomy and vasectomy was recommended.  
A right radical orchiectomy was performed in September 1999.  
The veteran was placed on a two week profile.  In May 2002 
the veteran indicated his operations since his last physical 
included right testis removal with no complications.  In May 
2003 it was noted the veteran was medically qualified for 
separation following medical record review or physical 
examination.  

There are no records of any post service treatment of any 
residuals of the removal of the right testicle in service.  

The veteran was afforded a VA examination in September 2003.  
The veteran reported having difficulty healing after the 
removal of his right testis in service.  He complaining of 
having drainage for a year and a half.  He had pain in the 
right inguinal area.  It occurred two weeks out of the month 
and lasted one to three days.  It was a piecing type pain.  
There had been no limitation of his activities.  There was no 
interference with voiding of erectile function.  Coitus 
induced pain.  The scar itself was not painful.  It was the 
area above where he had pain.  Examination revealed the right 
testicle was absent.  There was no inguinal hernia.  The 
right inguinal scar well healed and there was no secondary 
incisional hernia.  There was no tenderness of the scar.  
There was no erythema and no hypertrophy of the scar.  The 
assessment was subjective pain in the region of the inguinal 
scar.  The examination was normal and there were no 
limitations.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in September 2006.  The 
veteran stated he went in to have a vasectomy and during the 
examination the doctor noticed he had an undescended 
testicle.  He recommended removal of the right testicle as it 
heightened his chances of developing cancer since it was 
undescended.  After the surgery he had sharp pain in the area 
of the incision.  (T-2,3).  

In the Schedule for Rating Disabilities, the note following 
38 C.F.R. § 4.115b, Diagnostic Code 7524, (2006) provides:  
"In cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence of 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  

The above-cited regulation is clear that, for the purposes of 
service-connected compensation benefits, removal of a 
testicle must have been the result of a service-incurred 
injury or disease, but that removal of undescended or 
congenitally undeveloped testicle, as is the case here, 
cannot be the basis of such benefits.  It bears repeating 
that nothing in the record indicates that the veteran 
incurred an injury in service that necessitated removal of 
the right testicle.  Rather, in conjunction with an elective 
vasectomy a right orchiectomy was performed to lower the risk 
of the veteran's developing testicular cancer.  

In addition, 38 C.F.R. § 3.306(b)(1) provides that the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Thus, service connection is 
also not provided for post-surgical effects of the removal of 
the preexisting undescended right testicle.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The veteran's appeal of his claim of entitlement to service 
connection for residuals of removal of the right testicle is 
dismissed.  





____________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


